IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00269-CR

RAYMOND WEBER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the County Court at Law
                             Walker County, Texas
                             Trial Court No. 15-0773


                                      ORDER


      Appellant’s “Motion for Oral Argument and Petition for Discretionary Review,

Request Conviction Overturned, if not overturned, Request New Trial, if no changes,

Request Sentence Reduction” was filed on July 10, 2017.

      The motion for oral argument is denied; the petition for discretionary review is

dismissed for want of jurisdiction; the request to overturn the conviction is denied; the
conditional request for new trial is denied; and the conditional request for a sentence

reduction is denied.



                                        PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed July 26, 2017




Weber v. State                                                                   Page 2